In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-19-00261-CR

THOMAS ARDARLYN CHANDLER AKA               §    On Appeal from the 213th District
THOMAS ARDALYN CHANDLER,                        Court
Appellant
                                           §    of Tarrant County (1477977D)

V.                                         §    April 23, 2020

                                           §    Opinion by Justice Birdwell

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the judgments of the

trial court are affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell